Citation Nr: 0014383	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  91-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a cardiovascular disorder, to 
include right bundle branch block and hypertension, as a 
result of treatment by the VA.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for bilateral cataracts as a result 
of treatment by the VA.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a bowel disorder as a result of 
treatment by the VA.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a kidney disorder as a result of 
treatment by the VA.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this case back to 
the RO for further development in August 1996 and February 
2000.  Following the February 2000 remand, the veteran was 
requested to clarify whether he sought a VA hearing and what 
kind of VA hearing he sought.  The veteran requested a 
hearing before an RO hearing officer, but, in an April 2000 
statement, his representative indicated that he wished to 
cancel this hearing.

The veteran's claims on appeal also initially encompassed 
right leg numbness and slurred speech, but, in an October 
1996 rating decision, the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for myasthenia gravis, 
with right leg numbness, slurred speech, diplopia, and 
dysphagia.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current cardiovascular disorder and VA 
treatment.

2.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral cataracts and VA treatment.

3.  There is no competent medical evidence of a nexus between 
the veteran's current bowel disorder and VA treatment.

4.  There is no competent medical evidence of a nexus between 
the veteran's current kidney disorder and VA treatment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a 
cardiovascular disorder, to include right bundle branch block 
and hypertension, as a result of treatment by the VA, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for bilateral 
cataracts as a result of treatment by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a bowel 
disorder as a result of treatment by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a kidney 
disorder as a result of treatment by the VA is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claims 
are well grounded; that is, the claims must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has argued that there is a causal 
relationship between the quality of care he received from VA 
treatment providers and the development of his claimed 
disabilities.  During his February 1991 VA hearing, he 
specifically alleged that treatment with Navane led to 
additional disability, and he indicated that a private 
doctor, Kadhiresan Murugappan, M.D., had told him that the 
quality of his treatment was "a bad mistake."  In 
subsequent lay statements, the veteran has complained about 
his claimed disabilities in the context of his treatment for 
myasthenia gravis.

The veteran's VA treatment records reflect frequent treatment 
for cardiovascular problems.  A December 1986 VA examination 
report contains a diagnosis of right bundle branch block.  
The report of a VA hospitalization, dated from July to 
September of 1987, contains a diagnosis of atrial 
fibrillation. The veteran's treatment records do not suggest 
that a cardiovascular disorder was incurred or aggravated as 
a result of his myasthenia gravis, for which entitlement to 
compensation has been granted under 38 U.S.C.A. § 1151, or 
any medications prescribed for that disorder.  In March 1997, 
the veteran underwent a VA cardiovascular examination to 
determine whether any cardiovascular disorders were related 
to myasthenia gravis.  The examiner diagnosed a history of 
atrial fibrillation controlled with medications and unrelated 
to myasthenia gravis.  The examiner noted that this 
particular disorder underwent natural progression before and 
during the pertinent time frame.  

The veteran underwent a planned extracapsular cataract 
extraction, with a posterior chamber intraocular lens of the 
left eye, at a VA facility in September 1986, and no 
complications were noted at the time.  On numerous occasions, 
the veteran has received follow-up treatment for this 
extraction and for a right eye cataract, but there is no 
evidence of record suggesting that such treatment led to 
additional cataract disability.  There is no evidence showing 
that the veteran's cataract disability was incurred or 
aggravated as a result of his myasthenia gravis or any 
medications prescribed for that disorder.  In a June 1990 
statement, a VA doctor reviewed the veteran's records and 
noted that the results of his left eye surgery were good and 
that there was "no indication where service-connected 
disability is related to this veteran's claim with respect to 
his ophthalmological care."  Also, the report of the 
veteran's March 1997 VA visual examination reflects that the 
veteran's myasthenia gravis was without acute or current 
ocular side effects.  (The Board would point out that the 
separate visual disability of diplopia is encompassed in the 
myasthenia gravis disability, for which compensation has been 
granted under 38 U.S.C.A. § 1151).

An August 1987 VA nursing entry contains a notation of rule 
out constipation, and abdominal x-rays from August 1987 
revealed a large amount of gas within the colon, with no 
definite evidence of a tumor mass.  In November 1988, the 
veteran complained of constipation and was recommended for a 
diet that was high in fiber.  There is no evidence that a 
bowel disorder was incurred or aggravated as a result of the 
veteran's myasthenia gravis or any medications prescribed for 
that disorder.  In fact, the veteran's March 1997 VA 
cardiovascular examination report indicates that his bowel 
disorder is not related to his myasthenia gravis and that 
this disorder underwent natural progression during the 
pertinent time frame.  Similarly, the report of the veteran's 
March 1997 VA intestine examination indicates that his 
chronic and intermittent constipation was not associated with 
myasthenia gravis, to include medications for myasthenia 
gravis.

The veteran was first noted to have a renal mass of 
undetermined etiology and acute renal insufficiency during a 
VA hospitalization from July to September of 1987.  The 
report of this hospitalization indicates that the renal 
insufficiency was probably secondary to bladder outlet 
obstruction which had previously been unrecognized during the 
hospitalization.  There is no evidence that a renal disorder 
was incurred or aggravated as a result of the veteran's 
myasthenia gravis or any medications prescribed for that 
disorder.  Moreover, the report of the veteran's March 1997 
VA cardiovascular examination indicates that his kidney 
condition was not related to the myasthenia gravis and had 
undergone natural progress during the pertinent time frame, 
while the report of a March 1997 VA nephrological examination 
indicates that the veteran's incontinence was secondary to 
benign prostatic hypertrophy and not associated with 
myasthenia gravis. 

In this case, the Board has reviewed the evidence of record 
but finds no medical evidence of a nexus between the 
veteran's current cardiovascular disorder, bilateral 
cataracts, bowel disorder, or kidney disorder and treatment 
by the VA, specifically for myasthenia gravis.  Indeed, the 
only evidence of record supporting a nexus between the 
veteran's claimed disabilities and VA treatment is his lay 
opinion, as indicated in the testimony from his February 1991 
VA hearing.  However, the Board would point out that the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence).

The Board also observes that, during his February 1991 VA 
hearing, the veteran alleged that his contentions had been 
supported by commentary from Dr. Murugappan.  However, in a 
September 1992 letter, Dr. Murugappan discussed the nature 
and extent of the veteran's myasthenia gravis but did not 
comment on the quality of care that the veteran received from 
VA treatment providers.  As such, the veteran's account of 
Dr. Murugappan's statement is not considered sufficiently 
reliable to constitute competent medical evidence in support 
of his claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Well-grounded claims must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a cardiovascular disorder, bilateral 
cataracts, a bowel disorder, and a kidney disorder are well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claims, these claims must be denied as 
not well grounded.  Since these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed rating decision, the RO treated the veteran's 
claims as a single claim and denied that claim on its merits, 
while the Board has denied the veteran's claims as not well 
grounded.  Nevertheless, regardless of the disposition of the 
RO, the Board observes that the United States Court of 
Appeals for Veterans Claims has held that no prejudice to the 
veteran results in cases where the RO denies such a claim on 
its merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Finally, in the report of his March 1997 VA intestine 
examination, the veteran indicated that he had been receiving 
treatment for constipation from "his private M.D., " but 
the identity of this particular doctor is not clear from the 
record.  In this regard, the Board would point out that the 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application for compensation when the VA is aware of the 
existence of relevant evidence.  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette v. 
Brown, 8 Vet. App. at 77-78.  Essentially, the veteran needs 
competent medical evidence of a relationship between his 
current disabilities and VA treatment.



ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a cardiovascular disorder, to include right bundle 
branch block and hypertension, as a result of treatment by 
the VA is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for bilateral cataracts as a result of treatment by the 
VA is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a bowel disorder as a result of treatment by the VA 
is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a kidney disorder as a result of treatment by the 
VA is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

